EXHIBIT 10.1

 

AMENDED AND RESTATED

MEMBRANE MANUFACTURE AND SUPPLY AGREEMENT

 

This Amended and Restated Membrane Manufacture and Supply Agreement (this
“Agreement”) is entered into effective as of November 30, 2005 (the “Effective
Date”), between Millipore Corporation (“Millipore”), a Massachusetts corporation
with its principal place of business at 290 Concord Road, Billerica, MA 01821,
and Entegris, Inc. (“Entegris”), a Delaware corporation with its principal place
of business at 3500 Lyman Boulevard, Chaska, MN 55318.

 

RECITALS

 

1. Millipore and Mykrolis Corporation (“Mykrolis”) entered into a Master
Separation and Distribution Agreement, dated as of March 28, 2001 (the “Master
Agreement”), under which, among other things, the business of Millipore’s
Microelectronics Division was transferred to Mykrolis at the Separation Date and
Mykrolis was thereafter spun-off to become an independent company effective
February 27, 2002.

 

2. Pursuant to the Master Agreement, Millipore and Mykrolis entered into a
Membrane Manufacture and Supply Agreement dated as of the Separation Date (the
“Old Agreement”) which among other things provided for the manufacture and
supply of certain membranes that are used by and incorporated into products of
both Millipore and Mykrolis, so as to appropriately ensure both Millipore and
Mykrolis a continuing supply of such membranes; by its terms the Old Agreement
is to continue in effect until March 31, 2006.

 

3. Millipore and Entegris (which is the surviving corporation of the merger of
Mykrolis and Entegris, Inc., a Minnesota corporation, which was completed as of
August 6, 2005) wish to amend and restate certain provisions of the Old
Agreement (which was assigned, by operation of the merger, to Entegris) and to
cancel and replace the Old Agreement as of the Effective Date with this
Agreement which is intended to operate as a stand alone agreement independent of
the Master Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

 

1. DEFINITIONS

 

The following terms shall have the meanings assigned to them below whenever they
are used in this Agreement including the Exhibits and Annexes hereto. Terms
defined elsewhere in this Agreement shall have the meaning ascribed thereto at
the location of their definition. Except where the context otherwise requires,
words imparting the singular shall include the plural and vice versa, words
denoting any gender shall include all genders and words denoting persons shall
include bodies corporate and vice versa.

 

Page 1 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

“Affiliated Company” of one of the parties shall mean any entity that controls,
is controlled by, or is under common control with such party. As used herein,
“control” means the possession, directly or indirectly, or the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

 

“Confidential Information” shall have the meaning set forth in Section 13.1
hereof.

 

“Entegris Core Business” shall mean: (i) the IC MANUFACTURING INDUSTRY including
companies that manufacture integrated circuits, semiconductors, semiconductor
chips and other microelectronics components, flat panel displays, solar cells
and fiber optic cables, optical coatings, coated optical lenses and coated
optical fibers; (ii) the IC OEM EQUIP & MATERIALS MFG. INDUSTRY including
companies that manufacture equipment for the fabrication and processing of
semiconductors and integrated circuits for sale to companies in the IC
Manufacturing Industry as well as companies that integrate a number of
components into subsystems sold to OEM equipment manufacturers for incorporation
into semiconductor fabrication equipment, as well as companies that manufacture,
process and supply liquids, gases, conductive materials and other advanced
materials to the IC Manufacturing Industry and which provide products and
systems to purify, monitor and control atmospheric conditions in clean room
manufacturing environments of the IC Manufacturing Industry; and (iii) the IC
RESEARCH LABORATORY INDUSTRY including university, governmental and commercial
laboratories and research operations that research and/or develop innovations in
the structure and composition of integrated circuits, the processes and
materials used to manufacture integrated circuits and new forms of integrated
circuits.

 

“Entegris Equipment” shall have the meaning set forth in Section 3.1.2 hereof.

 

“Entegris Permitted Persons” shall have the meaning set forth in Exhibit B.

 

“Equipment” shall mean the Entegris Equipment and the Millipore Equipment
collectively.

 

“Flat Sheet UPE Membranes” shall mean rollstock UPE Membranes typically less
than 300 microns in sheet thickness including both phobic and philic Membranes
as produced at the Premises pursuant to the Old Agreement immediately prior to
the Effective Date, or as modified as provided in this Agreement.

 

“Information” shall mean business information, technical information and data,
know-how, research information and data, formulae and other information, whether
or not patentable or copyrightable, in written, oral, electronic or other
tangible or intangible forms, stored in any medium, including studies, reports,
records, books, contracts, instruments, surveys, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts,

 

Page 2 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

data, computer data, disks, diskettes, tapes, computer programs or other
software, marketing plans, customer names, communications by or to attorneys
(including attorney-client privileged communications), memos and other materials
prepared by attorneys or under their direction (including attorney work
product), and other technical, financial, employee or business information or
data.

 

“Lease” shall mean the lease of the Premises as set forth in Section 2 hereof
and in the Lease terms set forth in Exhibit B hereto.

 

“Machines” shall have the meaning set forth in Section 7.1 hereof.

 

“Machine Hourly Rates” shall have them meaning set forth in Section 7.1. hereof.

 

“Membranes” shall mean UPE Membranes and Other Membranes as well as any other
membranes or materials that the parties may hereafter agree to add to this
definition of Membranes.

 

“Millipore Core Business” shall mean: (i) the BIOPHARM INDUSTRY including
pharmaceutical/biotechnology and genetic engineering companies as well as
manufacturers of cosmetics, medical devices, diagnostic products and clinical
analytical products; (ii) the LAB & LIFE SCIENCE RESEARCH INDUSTRY including
government, university and private research and testing analytical laboratories
for proteomic, genomic, microbiological and similar research and analysis as
well as for environmental research and analysis; and (iii) the FOOD & BEVERAGE
INDUSTRY including companies that manufacture or process foods and beverages
including dairy products, beer, wine, juice and soft drink manufacturers and
bottled water companies.

 

“Millipore Equipment” shall have the meaning set forth in Section 3.1.3 hereof.

 

“Other Flat Sheet UPE Membranes” shall mean Flat Sheet UPE Membranes other than
Treated Flat Sheet UPE Membranes. Other Flat Sheet UPE Membranes include, as of
the Effective Date, those Membranes listed under the heading “Other Flat Sheet
UPE Membranes” in Exhibit A hereto.

 

“Other Membranes” shall mean those membranes listed under the heading “Other
Membranes” in Exhibit A hereto, each as produced pursuant to the Old Agreement
immediately prior to the Effective Date, or as modified as provided in this
Agreement.

 

“Other Membrane Products” shall mean devices or other products which include one
or more Other Membranes as a material or component.

 

“Other UPE Membranes” shall mean all UPE Membranes other than Treated Flat Sheet
UPE Membranes.

 

Page 3 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

“Other UPE Products” shall mean devices or other products which include Other
UPE Membranes as a material or component.

 

“Premises” shall have the meaning set forth in Exhibit B.

 

“Releases” shall mean any purchase orders or other documents of purchase that
Millipore may place with Entegris for UPE Membranes, or that Entegris may place
with Millipore for Other Membranes.

 

“Rent” shall have the meaning set forth in Exhibit B.

 

“Separation Date” shall mean March 31, 2001.

 

“Subsidiary” of one of the parties shall mean any entity that is controlled by
such party. As used herein, “control” of an entity means the possession,
directly or indirectly, or the power to direct or cause the direction of the
management and policies of such entity, whether through ownership of voting
securities or other interests, by contract or otherwise.

 

“Supplement” shall mean the schedule of supplemental terms and conditions
specifying detailed provisions to implement the contractual commitments set
forth in this Agreement relating to membrane manufacturing operations and
membrane manufacturing process improvements which is attached to this Agreement
as Exhibit C.

 

“Supplied Party” shall mean a party to this Agreement that orders certain
Membranes pursuant to this Agreement and to whom such Membranes are sold.

 

“Supplying Party” shall mean a party to this Agreement that manufactures certain
Membranes ordered by the other party pursuant to this Agreement and that sells
such Membranes to the other party.

 

“Term” or “Term of this Agreement” shall mean the effective period of this
Agreement as set forth in Section 6 hereof.

 

“Treated Entegris Membranes” shall mean Treated Flat Sheet UPE Membranes and
Treated Other Entegris Membranes.

 

“Treated Entegris Products” shall mean devices or other products which include
Treated Entegris Membranes as a material or component.

 

“Treated Other Entegris Membranes” shall mean those Entegris membranes that are
chemically treated using Millipore’s VMF4 Line or using Millipore’s patented
VMF4 technology, including, as of the Effective Date, those membranes listed
under the heading “Treated Other Entegris Membranes” in Exhibit A hereto.

 

Page 4 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

“Treated Flat Sheet UPE Membranes” shall mean Flat Sheet UPE Membranes that are
chemically treated using Millipore’s VMF4 Line or using Millipore’s patented
VMF4 technology, including, as of the Effective Date, those Membranes listed
under the heading “Treated Flat Sheet UPE Membranes” in Exhibit A hereto.

 

“UPE Membranes” shall mean microporous membranes produced from an ultrahigh
molecular weight polyethylene material by a melt cast process, as produced
pursuant to the Old Agreement at the Premises immediately prior to the Effective
Date, or as modified as provided in this Agreement.

 

“UPE Products” shall mean devices or other products which include UPE Membranes
as a material or component.

 

2. LEASE OF THE PREMISES

 

In order to enable Entegris to manufacture UPE Membranes, including Treated Flat
Sheet UPE Membranes and Other Flat Sheet UPE Membranes, and Treated Other
Entegris Membranes in the same production areas at Millipore’s facility at 80
Ashby Road, Bedford MA. and/or such additional, reduced or substituted areas all
as described in greater detail in Exhibit B hereto, and with the same processes
as such UPE Membranes and Treated Other Entegris Membranes were manufactured
prior to the Effective Date (both (i) for its own use and sale and for its sale
of UPE Products and (ii) for supply of Flat Sheet UPE Membranes to Millipore as
provided in this Agreement), Millipore and Entegris agree to the arrangements
regarding Entegris’ use of the Premises as are set forth in Exhibit B hereto.

 

3. OWNERSHIP AND USE OF THE EQUIPMENT

 

3.1. Ownership. For purposes of clarification, the parties acknowledge and agree
that:

 

  3.1.1. All right, title and interest in and to the following equipment
currently used in the manufacture of UPE Membranes and/or Treated Other Entegris
Membranes, was with Mykrolis pursuant to the terms of the Old Agreement, and now
exists with, and is solely owned by Entegris:

 

  Item#  

--------------------------------------------------------------------------------

  

    Description    

--------------------------------------------------------------------------------

  

    Current Location    

--------------------------------------------------------------------------------

   Quantity


--------------------------------------------------------------------------------

1.    Slurry Mixing Vessels    Bldg C – Mix Room    2 2.    Extrusion Line &
support equipment (cranes, vents etc.)    Bldg D – 101    1 3.    NZE Extractors
& support equipment (scales, vents etc.)    Bldg C – 103    2

 

Page 5 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

4.    Release/Testing Equipment (porosimeter, flow stands, VBP stands, digital
dimension equipment)    Bldg D-101    1 5.    Monomer Chemical Mixing Vessel
(for philic Flat Sheet UPE Membranes)    Bldg C-Mix Room    1 6.    MSR Batch
Extractors & support equipment (cranes, LS-15, etc.)    Bldg D-101    3 7.   
Release/Testing Equipment (flow stands, VBP stands, digital dimension equipment)
   Bldg F-Cell 5    1 8.    CUPE Mix/recirculation Pumps    Bldg C-Mix Room    2
9.    NZE Chiller Loop (~ 100 Tons)    Bldg C-Roof    1

 

  3.1.2. The following equipment currently used in the manufacture of UPE
Membranes and/or Treated Other Entegris Membranes (collectively with the
equipment listed in Subsection 3.1.1 above, the “Entegris Equipment”) was
purchased by Mykrolis during the term of the Old Agreement and is solely owned
by Entegris:

 

  Item#  

--------------------------------------------------------------------------------

  

    Description    

--------------------------------------------------------------------------------

  

    Current Location    

--------------------------------------------------------------------------------

   Quantity


--------------------------------------------------------------------------------

1.    Oil Mist Collector (and duct/hood)    Bldg D-101    1 2.    7 Ton Edwards
Chiller    Bldg D-outside    1 3.    Tiyoda-Serec Extractor    Bldg F-Cell 5   
1 4.    Tiyoda-Serec Ext 42 Ton Chiller    Bldg C-roof    1

 

  3.1.3. All right, title and interest in and to the following equipment
currently used in the manufacture of UPE Membranes and/or Treated Other Entegris
Membranes (collectively, the “Millipore Equipment”) is solely owned by
Millipore:

 

  Item#  

--------------------------------------------------------------------------------

    

    Description    

--------------------------------------------------------------------------------

    

    Current Location    

--------------------------------------------------------------------------------

   Quantity


--------------------------------------------------------------------------------

1.      Slurry Mix Stations; Control Modules 1-3      Bldg C -105    3 2.     
Film 1 Annealing Line      Bldg. C-123    1 3.      VMF 4 Line (chemical
modification)      Bldg. C-124    1 4.      Testing: Flow, Wet Time, Stability
     Bldg.C-124    various 5.      Monomer Chemical Mixing Stations 4-6     
Bldg. C-105    3

 

Page 6 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

3.2. Use of Millipore Equipment and Support. At all times during the Term of
this Agreement, Millipore shall provide Entegris with access to and use of the
Millipore Equipment, each as necessary for use in the manufacture of UPE
Membranes or Treated Other Entegris Membranes in accordance with Article I of
the Supplement. Entegris shall pay Millipore Machine Hourly Rates as set forth
in Section 7.1 below with respect to the use of the Millipore Equipment. At all
times during the Term of this Agreement Millipore will provide a reasonable
level of operational assistance and general technical support assistance in
resolving technical problems in UPE Membrane manufacture in accordance with
Article I of the Supplement Millipore shall be responsible for maintaining the
Millipore Equipment in its current operational capability, and Entegris shall be
responsible for maintaining the Entegris Equipment in its current operational
capability and condition, in each case as specified in Article I of the
Supplement, unless the parties agree in writing during the Term of this
Agreement to alter such maintenance responsibilities. To the extent Millipore
provides extraordinary services to Entegris, such services will be charged in
accordance with the rate structure specified in Section 7.3 of the Agreement.

 

4. MANUFACTURE OF MEMBRANES

 

4.1. Membrane Manufacturing Operations. Millipore and Entegris agree that
Membrane manufacturing operations during the Term of this Agreement shall be
carried out in accordance with this Section 4 and with Article I of the
Supplement.

 

4.2. Guaranteed Capacity. At all times during the Term of this Agreement:

 

  4.2.1. Millipore agrees to have VMF4 Line capacity sufficient to handle
projected philic Membrane volumes hereunder of up to 280,000 feet (~800 hours)
per quarter. If necessary and at Millipore’s discretion, this capacity can be
accomplished by either moving Millipore products (i.e. products other than the
Membranes covered by this Agreement) to Millipore’s MML hydrophilization
equipment or by moving philic Membranes covered by this Agreement to the MML
hydrophilization equipment if mutually agreed upon with cost impact to be agreed
upon in advance.

 

  4.2.2. Millipore agrees to have Film 1 Annealing Line processing capacity
sufficient to handle projected phobic Membrane volumes hereunder of up to
3,200,000 feet (~1400 hours) per quarter.

 

  4.2.3. Entegris agrees to generally schedule operations in alignment with
Millipore’s plan for shutdown periods and holidays. However, it is acknowledged
and agreed that there will be times of high demand where Entegris will be
required to run the Entegris Equipment during these times. In such cases,
Millipore and Entegris will mutually agree on a plan allowing for high
utilization of the Entegris Equipment.

 

Page 7 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

  4.2.4. Subject to any new or changed restrictions imposed by the applicable
air emission permit(s), Entegris agrees to have sufficient capacity, across all
relevant process steps, to meet Millipore’s projected demand for phobic UPE
Membranes as follows:

 

        Guaranteed Capacity Per Calendar Quarter        

--------------------------------------------------------------------------------

  Calendar Year  

--------------------------------------------------------------------------------

 

    Feet    

--------------------------------------------------------------------------------

2006   250,000 2007   300,000 2008   325,000 2009   350,000 2010   350,000

 

     If necessary but at Millipore’s discretion this capacity can be
accomplished by moving production in excess of current manufacturing capacity to
new equipment acquired by Entegris to increase capacity. Millipore expressly
acknowledges that the above stated capacities per quarter represent the
capability of existing equipment located at the Premises as of the Effective
Date. Millipore and Entegris agree to meet annually beginning on the anniversary
date of this Agreement to discuss measures each party might take which would be
designed potentially to increase the above stated production capacities.

 

4.3. Capacity Expansion.

 

  4.3.1. Membrane manufacturing capacity will be reviewed in accordance with a
mutually agreed upon schedule during the Term of this Agreement, but no less
often than annually. Entegris shall be responsible to review and report on the
capacity of the Entegris Equipment and Millipore shall be responsible to review
and report on the capacity of the Millipore Equipment. The results of these
reviews will be discussed and documented for reference and to provide a basis
for capacity expansion, as may be appropriate and agreed by the parties.

 

  4.3.2. The parties hereby acknowledge that Entegris has purchased and had
installed, on or about August 2005, a third (3rd) NZE Extractor at the Premises
for purposes of Membrane manufacture pursuant hereto. Such NZE Extractor is
installed in the space within the Premises which had previously been used by
Mykrolis under the Old Agreement to manufacture Hollow Fiber UPE Membranes, as
such space was expanded, the increased square footage of which has been
reflected in Attachment A. The parties further acknowledge that Entegris had and
has sole responsibility for the purchase, installation and facilitation of such
NZE Extractor and all funding therefor, and Entegris is the sole owner thereof.

 

Page 8 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

4.4. Manufacturing Process Improvements. Millipore and Entegris agree to
implement the Membrane manufacturing process improvements described in Article
II of the Supplement in accordance with the provisions thereof.

 

4.5. End of Term Arrangements for Millipore. Following the expiration or earlier
termination of the Term of this Agreement, Millipore desires the full
capabilities to manufacture (or have manufactured) UPE Membranes for its and its
Affiliated Companies’ use and sale, and for its and its Affiliated Companies’
use in manufacturing (or having manufactured) UPE Products for sale.
Accordingly, to facilitate Millipore’s manufacture of UPE Membranes following
the Term of this Agreement:

 

  4.5.1 (i) Entegris agrees in the event that Entegris during the Term of this
Agreement acquires and has installed at the Premises new equipment in
replacement of the existing Extrusion Line, or otherwise determines during the
Term of this Agreement, in its sole discretion, that the Extrusion Line and/or
one NZE Extractor are surplus and are to be disposed of, then Entegris agrees to
grant Millipore an option to purchase, prior to or at the termination of this
Agreement, at their then current book values and at such other reasonable terms
as the parties may agree, such surplus Extrusion Line and/or NZE Extractor. Upon
consummation of any such sale transaction, Entegris agrees to leave in their
then current locations at the Premises, the subject Extrusion Line and/or NZE
Extractor, as the case may be. Entegris agrees to notify Millipore as to whether
it is granting Millipore such an option, at least eighteen (18) months prior to
the termination of this Agreement; and

 

  4.5.2 In the event that the parties consummate a sale of any equipment deemed
to be surplus by Entegris as specified above, Entegris agrees to provide
Millipore with the know-how (including copies of all pertinent documentation)
and a reasonable amount of transition assistance relating to the design,
specifications, functionality, operation and maintenance of such equipment, or
otherwise necessary or useful for Millipore to be able to continue the UPE
Membrane manufacturing process immediately upon the termination of this
Agreement, so as to be able to make or have made UPE Membrane in the same
process and of the same quality as made and supplied under this Agreement. All
Entegris transition assistance time shall be charged to Millipore at the rates
per person-hour calculated in accordance with Section 7.3 below.

 

Page 9 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

4.6. End of Term Arrangements for Entegris.

 

To facilitate Entegris’ manufacture of UPE Membranes and Treated Entegris
Membranes at a different location following the expiration or earlier
termination of this Agreement:

 

  4.6.1. Entegris shall remove and transport, at its own expense, the Entegris
Equipment (subject to the consummation of any sale pursuant to any option to
purchase certain items of such Entegris Equipment as specifically set forth in
Subsection 4.5.1 above) from the Premises to a location of its choice within
one-hundred eighty (180) days following such expiration or early termination.
Entegris shall use its best efforts to avoid or minimize damage to the Premises
or to any other part of Millipore’s 80 Ashby Road facility from such removal,
and shall promptly reimburse Millipore for its reasonable and actual costs of
repairing any damage to the extent caused by Entegris or its agents or
representatives in the process of removing the Entegris Equipment from the
Premises or any other parts of such facility; and,

 

  4.6.2. Millipore shall provide Entegris with know-how (including copies of all
pertinent documentation) and a reasonable amount of transition assistance
relating to the design, specifications, functionality, operation and maintenance
of the Millipore Equipment, such that Entegris can make or have made, and
operate and maintain, equipment substantially equivalent or comparable to the
Millipore Equipment, or successfully outsource the functions performed by the
Millipore Equipment, in the manufacture of UPE Membranes and Treated Other
Entegris Membranes. All Millipore transition assistance shall be charged to
Entegris at the rates per person-hour calculated in accordance with Section 7.3
below.

 

4.7. Joint Know-How. In the event that any know-how results from or is developed
in the course of the manufacture of UPE Membranes or Treated Other Entegris
Membranes in the Premises during the Term of this Agreement (including the use
of Millipore Equipment in such manufacture), whether by employees of Millipore,
employees of Entegris or jointly, such know-how shall be jointly owned by
Entegris and Millipore. Millipore shall have rights to use such know-how in all
fields other than the Entegris Core Business, and Entegris shall have rights to
use such know-how in all fields other than the Millipore Core Business.

 

4.8. Additional Membranes. Entegris shall have the right to add other membranes
to the list and definition of “UPE Membranes” during the Term of this Agreement,
subject to (i) Millipore’s approval (on grounds of safety, compliance with laws,
or avoidance of damage to the Millipore Equipment, the Premises or any other
parts of Millipore’s 80 Ashby Road facility) of the manufacture of such
additional UPE Membranes, which approval shall not be unreasonably withheld or
delayed, and (ii) Millipore’s having sufficient space and equipment capacity for
such additional manufacture, and (iii) scheduling of use of the Millipore
Equipment as shall be negotiated by the parties in good faith.

 

Page 10 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

5. SUPPLY OF MEMBRANES

 

5.1. Sale of Membrane. Entegris agrees to sell to Millipore Flat Sheet UPE
Membranes, in the amounts contained in Millipore’s Releases, at all times during
the Term and, in the event this Agreement is terminated by Entegris pursuant to
Section 6.2 (iii), at all times following the Term through and including
December 31, 2010 or until any event prior thereto that would have given rise to
Entegris’ right to terminate this Agreement pursuant to Section 6.2 (i) or (ii).
Millipore agrees to sell to Entegris, from time to time through and including
March 31, 2006, Other Membranes in the amount contained in Entegris’ Releases.
Except as set forth in Section 5.4 hereof, neither party shall have any minimum
or maximum purchase requirements for any or all of such Membranes hereunder,
either per order or in the aggregate.

 

5.2. Terms of Sale. Unless otherwise agreed by both parties in writing, this
Agreement applies to all Releases placed by a Supplied Party with a Supplying
Party during the Term. The terms and conditions of this Agreement shall apply to
any Release, whether or not this Agreement or its terms and conditions are
expressly referenced in the Release. All Membrane shall be tested, inspected and
packaged for delivery by the Supplying Party as mutually agreed by the parties.

 

5.3. Priority. Unless otherwise agreed by both parties in writing for a specific
transaction, no inconsistent or additional term or condition in any Release, or
in any acknowledgment, invoice or other document issued by a Supplying Party or
its representative in connection with a particular purchase by a Supplied Party,
shall be applicable to a transaction within the scope of this Agreement. Both
parties specifically agree that any terms and conditions in any such documents
which are in any way inconsistent with this Agreement shall be inapplicable, and
the terms of this Agreement shall govern.

 

5.4. Forecasts and Releases.

 

  5.4.1

Millipore will provide Entegris with a rolling one-year forecast of its demand
for UPE Membranes hereunder, by calendar quarter (a “One-Year Forecast”), which
will be updated on a quarterly basis, at least thirty (30) days prior to the
start of each calendar quarter. The sub-forecast for the first three (3) months
within any One-Year Forecast shall be referred to as a “3 Month Forecast”.
Millipore must provide Releases for delivery, during the three (3) months
covered by any 3 Month Forecast, of UPE Membranes in at least those quantities
set forth in such 3 Month Forecast. Except for such semi binding nature of the 3
Month Forecasts as described more specifically at 5.4.4 below, the One-Year
Forecasts will be used for planning purposes only and are not binding. Entegris
will ship UPE

 

Page 11 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

 

Membranes so as to arrive on the delivery date set forth in a Release, provided
that the delivery date set forth in such Release is not less than thirty
(30) days following the date Entegris receives such Release and provided that
the quantities set forth in such Release, together with those in all other
Releases calling for delivery during the same quarter, are not more than thirty
percent (30%) greater than the quantities provided in the applicable 3 Month
Forecast. For any Releases calling for quantities more than thirty percent
(30%) greater than the quantities provided in such 3 Month Forecast, Entegris
shall use commercially reasonable efforts to deliver such quantities within
thirty (30) days following the date Entegris receives such release or as soon as
practicable thereafter.

 

  5.4.2 Within ten (10) days after receipt of each One Year Forecast, Entegris
will provide a non-binding, good faith projection of its UPE Membrane
manufacturing volume (broken down between philic and phobic Membranes), by
calendar quarter, for the upcoming four calendar quarters. This information will
be used by Millipore for budgeting of resources and revenue, and for the
determination of budgeted Machine Hourly Rates for purposes of Section 7.1.2.

 

  5.4.3 Entegris’ forecasting and Releases to Millipore for Other Membranes for
all periods hereunder in which such supply obligations remain in effect shall
proceed pursuant to the provisions of this Section 5.4.3. Entegris will provide
Millipore with a rolling one-year forecast of its demand for Other Membranes
hereunder, by calendar quarter (the “Entegris Annual Forecast”), which will be
updated on a quarterly basis, at least thirty (30) days prior to the start of
each calendar quarter. The sub-forecast for the first three (3) months within
any Entegris Annual Forecast shall be referred to as a “One Quarter Forecast”.
Entegris must provide Releases for delivery, during the three (3) months covered
by any One Quarter Forecast, of Other Membranes not more than zero percent (0%)
less or thirty percent (30%) greater than the quantities set forth in such One
Quarter Forecast. Except for such commitment with respect to the One Quarter
Forecasts, the Entegris Annual Forecasts will be used for planning purposes only
and are not binding. Millipore will ship Other Membranes so as to arrive on the
delivery date set forth in a Release, provided that the delivery date set forth
in such Release is not less than thirty (30) days following the date Millipore
receives such Release and provided that the quantities set forth in such
Release, together with those in all other Releases calling for delivery during
the same quarter, are within the range provided above in accordance with the
applicable One Quarter Forecast.

 

  5.4.4

Millipore’s requirements for membranes for an upcoming quarter shall be
submitted to Entegris in the form of purchase orders before the start of that
quarter. Millipore shall be entitled to cancel orders without penalty or

 

Page 12 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

 

other change if the written cancellation notice is received by Entegris prior to
the ordered membrane lot being extruded. Millipore shall be entitled to increase
volume of membrane ordered during the quarter by issuing a supplemental purchase
order and Entegris agrees to make reasonable efforts to accommodate the
requested additional volume.

 

5.5. Prices; Delivery and Payment Terms. Membrane prices shall be as set forth
in Section 7.5 hereof. Payment terms for the sale of Membranes hereunder shall
be as set forth in Section 7.6 hereof. Delivery terms for all Membranes will be
FOB 80 Ashby Road, Bedford, MA.

 

6. TERM AND TERMINATION

 

6.1. The effective period of this Agreement (the “Term” or “Term of this
Agreement”) shall begin on the Effective Date and continue thereafter until
December 31, 2010 or until earlier termination in accordance with Section 6.2.
Any Release issued by a Supplied Party before the effective date of termination
and in accordance with Section 5.4 hereof shall be fulfilled by the Supplying
Party.

 

6.2. Either party may terminate this Agreement prior to December 31, 2010
without prejudice to any rights or liabilities accruing up to the date of
termination:

 

  (i) in the event of a material breach by the other party of any of the terms
and conditions of this Agreement, by giving the other party written notice of
such breach, provided that such breach shall not have been cured within one
hundred twenty (120 ) days following such notice; or,

 

  (ii) immediately, by written notice thereof, if any of the following events or
an event analogous thereto occurs:

 

  a. an adjudication has been made that the other party is bankrupt or
insolvent;

 

  b. the other party has filed bankruptcy proceedings or has had such
proceedings filed against it, except as part of a bona fide scheme for
reorganization;

 

  c. a receiver has been appointed for all or substantially all of the property
of the other party;

 

  d. the other party has assigned or attempted to assign this Agreement for the
benefit of its creditors; or

 

  e. the other party has begun any proceeding for the liquidation or winding up
of its business affairs; or,

 

  (iii) at any time for convenience of the terminating party upon twenty-four
(24) months prior written notice to the other party.

 

Page 13 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

6.3. Termination under this Section 6 shall be in addition to and not a
substitute for other rights or causes of action of the terminating party.

 

6.4. Termination of this Agreement shall not in any way operate so as to impair
or destroy any of the rights or remedies of either party, either at law or in
equity, nor shall it relieve the parties of their obligations pursuant to
Sections 1, 3.1, 4.5, 4.6, 4.7, 5.1,5.2, 5.3,6, 8, 9, 12, 13, 14 ,15 and 16
hereof, each of which shall survive the termination or expiration of this
Agreement.

 

7. PRICES AND PAYMENTS

 

7.1. Machine Hourly Rates. The hourly rates (“Machine Hourly Rates”) for use by
Entegris of Millipore’s VMF4 Line, Film 1 Annealing Line and Mix Room equipment
(the “Machines”), and the invoicing thereof, shall be as set forth in this
Section 7.1. Machine usage (including production and research and development
usage) shall be calculated in accordance with the formula set forth in Annex 2.

 

  7.1.1. Machine Hourly Rates. Commencing on the Effective Date, the Machine
Hourly Rates that are currently in use by the parties during 2005 shall be
applicable from the Effective Date through December 31, 2005. Commencing on
January 1, 2006, the Machine Hourly Rates set forth in Annex 1, subject to the
annual adjustments as set forth below in this Section, shall be applicable from
the Effective Date through the end of the period of the Term of this Agreement.
The Machine Hourly Rates shall be adjusted annually as of January 1 of each
year, beginning in calendar year 2007, to reflect (i) the then most recent
August-to-following-August percentage changes, up or down, in the Producer Price
Index for the industry group Pharmaceutical Preparation Manufacturing (series
identification number PCU325412325412), (ii) any demonstrated increases in
Millipore’s costs associated directly with use of the Machines hereunder and
which costs are extraordinary, not presently anticipated and not reflected in
the Producer Price Index used pursuant to clause (i) above, and (iii) changes to
depreciation charges as a result of capital improvements to the Machines for the
production of Membranes, as set forth in Section 7.4.2. Machine Hourly Rates to
Entegris are independent of Millipore production volumes on the Machines.

 

  7.1.2.

Invoicing for Machine Hourly Rates. Millipore shall be entitled to invoice
Entegris monthly for Machine usage following the end of each month. The Machine
Hourly Rates used for the first two months of each calendar quarter shall be the
average Machine Hourly Rates that would apply for the budgeted use of each
Machine for such quarter, as calculated by Millipore based on the then most
recent projections provided by Entegris pursuant to Section 5.5.2 hereof. The
invoice for the third month of each calendar quarter shall be adjusted to effect
a “true up” to actual Machine usage by invoicing for the net difference between
the Machine Hourly Rate applicable to the actual hourly usage of the Machine in
question for

 

Page 14 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

 

the entire quarter multiplied times the actual hours of usage of such Machine
for the quarter less the amounts invoiced for usage of such Machine for the
first two months of the quarter. This “true up” is so that Entegris effectively
pays for all of a quarter’s hours at the Machine Hourly Rates appropriate for
those total hours.

 

7.2. Occupancy Rates. Commencing on the Effective Date, rates for occupancy and
use of the Premises shall be as set forth in Exhibit B.

 

7.3. Support Rates. Commencing on the Effective Date, rates for extraordinary
Millipore supervisory, operational assistance and technical support (as
described in Section 3.2 hereof) that are currently in use by the parties during
2005 shall be applicable from the Effective Date through December 31, 2005.
Commencing on January 1, 2006, rates for extraordinary Millipore supervisory,
operational assistance and technical support (as described in Section 3.2
hereof) shall be as shown in Annex 1. These rates will be adjusted annually as
of January 1 of each year, beginning in calendar year 2007, to reflect (i) the
then most recent August-to-following-August percentage changes, up or down, in
the Producer Price Index for the industry group Pharmaceutical Preparation
Manufacturing (series identification number PCU325412325412) and (ii) any
demonstrated increases in Millipore’s costs associated directly with providing
such support hereunder and which costs are extraordinary, not presently
anticipated and not reflected in the Producer Price Index used pursuant to
clause (i) above.

 

7.4. Impact of Capital Investment on Prices.

 

  7.4.1. Entegris shall be responsible for funding required capital improvements
to the Entegris Equipment for production of hydrophobic Membranes. Millipore
shall be responsible for funding required capital improvements to the Millipore
Equipment for production of hydrophilic Membranes. To the extent that capital
improvements are required for the Millipore Equipment used in the production of
hydrophobic Membranes, responsibility for funding that capital improvement shall
be mutually agreed upon in accordance with Section I.1.7 of the Supplement. If
one party funds the purchase of additional equipment for use in manufacture of
UPE Membranes at the Premises, that equipment shall be owned by the funding
party.

 

  7.4.2. Changes to depreciation charges as a result of capital improvements to
the Equipment for the production of Membranes will be reflected in the
appropriate work center rates and would be part of the rate adjustment process
set forth in Sections 7.1.2 and 7.3. Millipore and Entegris each agree to inform
the other of capital purchases that may eventually affect proposed rate/price
changes hereunder no later than the time that purchase orders for such capital
purchases are placed.

 

Page 15 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

  7.4.3. Millipore shall have approval authority with respect to any Entegris
proposed modifications to VMF 4 equipment for UPE Membrane processing. Millipore
agrees that proposed modifications to the VMF4 equipment for non-Entegris UPE
Membrane processing that could influence the processing of UPE Membranes on the
VMF 4 equipment shall be reviewed with Entegris and shall be subject to mutual
agreement.

 

  7.4.4. Millipore shall have approval authority for any Entegris proposed
modifications to Film 1 manufacturing process for UPE Membranes. Financial
impact of those modifications would be mutually agreed upon prior to proceeding.

 

  7.4.5. In the event of a process change to either the Film 1 or VMF4 lines,
Millipore shall be responsible for change control management for any impact on
Millipore products. Likewise, Entegris would be responsible for change control
management for any impact on Entegris products.

 

7.5. Membrane Prices.

 

  7.5.1. Prices for Other Membranes to Entegris shall be at Millipore’s fully
burdened manufacturing cost for such Other Membranes, consistent with U.S.
Generally Accepted Accounting Principles (“Manufacturing Cost”), plus twenty
percent (20%), which pricing shall remain for all periods hereunder in which
such supply obligations remain in effect.

 

  7.5.2. Commencing on the Effective Date through December 31, 2005, prices for
Flat Sheet UPE Membranes to Millipore shall be at Entegris’ Manufacturing Cost
plus twenty percent (20%). Commencing on January 1, 2006 until adjusted pursuant
to Section 7.5.3, prices for Flat Sheet UPE Membranes to Millipore shall be at
Entegris’ Manufacturing Cost plus fifteen percent (15%).

 

  7.5.3. Within thirty (30) days following the Effective Date for purposes of
determining Manufacturing Costs of Flat Sheet UPE Membranes to be in effect for
2006, and on or before November 15 of each year during the Term thereafter for
which a Supplying Party’s Membrane supply obligations will continue hereunder
during the following year, beginning with 2007, each Supplying Party shall
notify the other party as to the adjusted Manufacturing Cost to be in effect for
the following calendar year for the Membranes to be supplied by such Supplying
Party and shall make available an “open-book” review of such Manufacturing Cost.
Membrane Prices hereunder will be adjusted as of January of each year during the
Term to reflect such adjusted Manufacturing Cost. Without limiting the factors
involved in determining Manufacturing Cost, the Manufacturing Cost of UPE
Membranes shall take into account the budgeted Machine Hourly Rates based on
projected annual UPE Membrane manufacturing volume.

 

Page 16 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

7.6. Payment of Invoices. All amounts payable by either party to the other
pursuant to this Agreement, except for amounts payable as Rent, shall be payable
within forty-five (45) days following the later of (i) receipt of ordered
Membranes, performance of services or Machine usage, and (ii) receipt of
invoice. All payments shall be made in U.S. Dollars. Any late payments shall be
subject to interest at a rate of twelve percent (12%) per annum.

 

8. NON-COMPETITION

 

Except as otherwise provided in Article 5 hereof or elsewhere in this Agreement:

 

8.1. Millipore agrees that neither it nor any of its Affiliated Companies will
(i) sell outside of the Millipore Core Business any UPE Membranes or UPE
Products, or (ii) sell any UPE Membranes or UPE Products to any distributor, OEM
manufacturer or other third party that has rights to, or that Millipore or any
such Affiliated Company has reason to believe will, resell such UPE Membranes or
UPE Products outside of the Millipore Core Business or sell other products which
include UPE Membranes or UPE Products as materials or components outside of the
Millipore Core Business.

 

8.2. Entegris agrees that neither it nor any of its Affiliated Companies will
(i) sell into the Millipore Core Business any Other UPE Membranes or Other UPE
Products, or (ii) sell any Other UPE Membranes or Other UPE Products to any
distributor, OEM manufacturer or other third party that has rights to, or that
Entegris or any such Affiliated Company has reason to believe will, resell such
Other UPE Membranes or Other UPE Products into the Millipore Core Business or
sell other products which include Other UPE Membranes or Other UPE Products as
materials or components into the Millipore Core Business.

 

8.3. Up to and until March 31, 2006, Millipore agrees that neither it nor any of
its Affiliated Companies will (i) sell into the Entegris Core Business any Other
Membranes or Other Membrane Products, or (ii) sell any Other Membranes or Other
Membrane Products to any distributor, OEM manufacturer or other third party that
has rights to, or that Millipore or any such Affiliated Company has reason to
believe will, resell such Other Membranes or Other Membrane Products into the
Entegris Core Business or sell other products which include Other Membranes or
Other Membrane Products as materials or components into the Entegris Core
Business.

 

8.4.

Up to and until March 31, 2006, Entegris agrees that neither it nor any of its
Affiliated Companies will (i) sell into the Millipore Core Business any Other
Membranes or Other Membrane Products, or (ii) sell any Other Membranes or Other
Membrane Products to any distributor, OEM manufacturer or other third

 

Page 17 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

 

party that has rights to, or that Entegris or any such Affiliated Company has
reason to believe will, resell such Other Membranes or Other Membrane Products
into the Millipore Core Business or sell other products which include Other
Membranes or Other Membrane Products as materials or components into the
Millipore Core Business.

 

8.5. Entegris agrees that neither it nor any of its Affiliated Companies will
(i) sell outside of the Entegris Core Business any Treated Entegris Membranes or
Treated Entegris Products, or (ii) sell any Treated Entegris Membranes or
Treated Entegris Products to any distributor, OEM manufacturer or other third
party that has rights to, or that Entegris or any such Affiliated Company has
reason to believe will, resell such Treated Entegris Membranes or Treated
Entegris Products outside of the Entegris Core Business or sell other products
which include Treated Entegris Membranes or Treated Entegris Products as
materials or components outside of the Entegris Core Business.

 

8.6. In the event that either party discovers any distribution arrangements
pre-existing the Separation Date that would conflict with the provisions of this
Agreement, the parties agree that any such pre-existing arrangements shall not
constitute a breach hereunder, and they further agree: (i) to use reasonable
commercial efforts to cause any such terms of distribution agreements that are
inconsistent with the provisions contained herein to be amended so as to be
consistent with these provisions, (ii) not to amend any distribution agreements
following the date of this Agreement so as to be inconsistent with such
provisions, and (iii) not to renew or enter into any distribution agreements or
other agreements containing terms inconsistent with the provisions contained
herein following the date of this Agreement.

 

8.7.

It is acknowledged and accepted that either party or its Affiliated Companies
may from time to time hereafter unintentionally make sales that would be
prohibited in accordance with Sections 8.1 through 8.5 (“Sales Outside Field”).
Accordingly, notwithstanding Sections 8.1 through 8.5, each party agrees not to
actively market or attempt to make Sales Outside Field, provided that for any
Sales Outside Field that are nevertheless made by and known to a party, such
party shall, within forty-five (45) days following the end of each calendar year
in which such Sales Outside Field were made, provide an accounting of its Gross
Margins on such Sales Outside Field during such calendar year (such accounting
to include the total amount of such Sales Outside Field, the total Gross Margins
on such Sales Outside Field, and detail regarding the customers to which such
Sales Outside Field were made) and payment of the amount of such Gross Margins
to the other party. Other than such accountings, neither party shall be liable
for any commission, payment, remittance, accrual or obligation or incur any
other liability to the other party with respect to any such Sales Outside Field.
For purposes of this Section, “Gross Margins” on a party’s Sales Outside Field
shall mean the sale price, net of discounts and other sales deductions, of a
Membrane or

 

Page 18 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

 

product sold Outside Field, less such party’s fully burdened manufacturing cost
of such Membrane or product (which for Membranes purchased from the other party
hereunder shall mean the price paid to the other party for such Membranes).

 

9. WARRANTIES AND INDEMNIFICATION

 

9.1. Each Supplying Party warrants to the corresponding Supplied Party that:

 

  (i) All Membranes supplied to the Supplied Party hereunder shall conform to
the specifications for such Membranes as in effect as of the date of this
Agreement and as provided to the Supplied Party, as such specifications may be
amended as agreed by the parties ;

 

  (ii) All Membranes supplied hereunder shall be free of defects in materials
and workmanship; and

 

  (iii) It will abide by all applicable laws and regulations in manufacturing
and supplying Membranes pursuant to this Agreement.

 

9.2. In the event of a breach of the foregoing warranties, the Supplying Party’s
sole obligation to the Supplied Party shall be to repair, replace or refund, at
the Supplying Party’s option, any non-conforming Membranes.

 

9.3. THE SUPPLYING PARTY MAKES NO OTHER WARRANTY, EXPRESSED OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE. FURTHERMORE, THE SUPPLYING PARTY SHALL NOT BE LIABLE FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL OR ANY OTHER INDIRECT DAMAGES RESULTING FROM
ECONOMIC LOSS OR PROPERTY DAMAGE SUSTAINED BY THE SUPPLIED PARTY FROM THE USE OF
THE SUPPLIED MEMBRANES.

 

9.4. Each Supplying Party agrees to indemnify and hold the corresponding
Supplied Party harmless from and against any claim or legal action by a third
party against such Supplied Party (including reasonable attorneys’ fees
associated therewith) based on damages incurred as a result of property damages,
personal injury or death, to the proportionate extent arising from a breach of
any of the above warranties of the Supplying Party or from the Supplying Party’s
negligent action or omission.

 

9.5.

Without limiting any other rights or remedies that a Supplied Party may have, if
such Supplied Party determines that delivered Membranes do not conform to the
agreed specifications for such Membranes, then such Supplied Party may reject or
withdraw its acceptance thereof and shall notify the Supplying Party in writing
of such nonconformity or error within thirty (30) days from receipt of such
Membranes by the Supplied Party. The Supplied Party may subject any

 

Page 19 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

 

Membrane to internal testing for purposes of determining conformity to
specifications. The Supplying Party shall have fifteen (15) days after receipt
of written notice of nonconformity or error to replace nonconforming Membranes
at the expense of the Supplying Party. If so directed by the Supplying Party,
the Supplied Party shall return nonconforming Membranes to the Supplying Party’s
manufacturing facilities, at the Supplying Party’s expense and using such
carrier and such delivery dates and terms as the Supplying Party shall
reasonably specify.

 

9.6. The parties agree to have their representatives meet at least once every
three (3) months (unless otherwise agreed) to review compliance with the
manufacturing, specifications, product quality, forecasting and delivery terms
set forth in this Agreement, and to agree on any necessary corrective actions or
modifications to the Supplement as then in effect.

 

10. MEMBRANE MODIFICATIONS; NEW MEMBRANES.

 

10.1. Each Supplying Party agrees that it will not substantially change the
Membranes that it will supply hereunder or their formulation, manufacturing or
testing processes, process equipment, other aspects of form, fit or function, or
production location, unless the Supplied Party approves such change in writing,
which approval may require formal validation and qualification and possibly
customer notification. The implementation of any such accepted changes shall be
subject to the parties’ agreement on any change in price or other terms of
supply as may be necessitated or requested by a party as a result of such
change.

 

10.2. If any new or improved UPE Membranes result from research and development
work that may be conducted by either Millipore or Entegris during the Term of
this Agreement, or are requested by Millipore to be added to the supply
provisions hereof, and are agreed to by Entegris, and are technically feasible
for Entegris to manufacture, it is intended that such UPE Membranes be added to
this Agreement both in terms of Entegris’ supply to Millipore and Entegris’
manufacture of such UPE Membranes, and they shall be so added to this Agreement
upon agreement by the parties as to specifications and pricing, which pricing
shall be consistent in methodology with the pricing hereunder.

 

11. ACCESS TO FACILITIES

 

At any time during the Term, upon reasonable advance notice by a Supplied Party,
such Supplied Party’s authorized representatives and customers (subject to
appropriate confidentiality obligations) shall be provided access to the
facilities of the Supplying Party to audit or verify conformity with applicable
laws and regulations and mutually agreed to quality standards. During the Term
of this Agreement, Millipore’s authorized representatives shall be provided
access to the Premises for the purpose of auditing or troubleshooting (to be
coordinated with Entegris) of technical problems with UPE Membranes or their
manufacture. Also, during the Term of this Agreement, Millipore and Entegris
customers

 

Page 20 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

 

(subject to appropriate confidentiality obligations and on reasonable advance
notice, and for the purposes indicated above) shall be provided reasonable
access, respectively, to the Premises and to the areas of Millipore’s 80 Ashby
Road facility where the Millipore Equipment is located and used.

 

12. INSURANCE RELATED TO MEMBRANES

 

   Each Supplying Party agrees to procure and maintain, at all times during the
Term, product liability insurance with respect to the Membranes supplied by it
(Broad Form Vendor’s Endorsement) and contractual liability coverage, with the
minimum limits of $5,000,000 (Five Million Dollars). Each Supplying Party shall,
upon request by the Supplied Party, furnish to the Supplied Party a certificate
of insurance evidencing the foregoing coverage and limits. The insurance
provider shall not be changed without providing the Supplied Party with ten
(10) days’ prior written notice.

 

13. CONFIDENTIALITY

 

13.1. Confidential Information. For the purpose of this Agreement the term
“Confidential Information” means Information which is not otherwise in the
public domain and of which the owner actively undertakes to restrict or control
the disclosure to persons or entities other than Millipore or Entegris or their
Subsidiaries in a manner reasonably intended to maintain its confidentiality,
and which: (i) the party owning or disclosing Confidential Information
(“Disclosing Party”) disclosed to the non-owning party or recipient of the
Confidential Information (“Receiving Party”) or the Receiving Party had access
to on or before the Separation Date; (ii) is contained in or referred to by this
Agreement or any exhibit or annex hereto and is known to or in the possession of
the Receiving Party as of the Effective Date; or (iii) is disclosed to the
Receiving Party pursuant to this Agreement during the Term (the “Disclosure
Period”). Confidential Information may include information relating to, by way
of example, research, products, services, customers, markets, software,
developments, inventions, manufacturing processes, designs, drawings,
engineering, marketing or finances, and may be in writing, disclosed orally or
learned by inspection of computer programming code, equipment or facilities.
Confidential Information of third parties that is known to, in the possession of
or acquired by a Receiving Party pursuant to a relationship with the Disclosing
Party shall be deemed to be the Disclosing Party’s Confidential Information for
purposes of this Section 13.

 

  13.1.1.

Highly Confidential Information means Confidential Information that is technical
know-how and trade secrets relating to: (i) Information relating to
manufacturing processes or procedures with respect to devices or other products
that are commercially released or for which substantial steps have been taken
towards commercialization as of the Effective Date; (ii) Information generated
by research and development activities; (iii) chemical and other scientific
formulae

 

Page 21 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

 

used for the manufacture or treatment of membranes or other separations media or
of devices or other products that are commercially released or for which
substantial steps have been taken towards commercialization as of the Effective
Date; or (iv) any other Information which Millipore and Entegris agree is Highly
Confidential hereunder.

 

  13.1.2. Exclusions from Confidential Information. Notwithstanding the
foregoing provisions of this Section 13.1, Confidential Information shall
exclude information that: (i) was in the Receiving Party’s possession before
receipt from the Disclosing Party and obtained from a source other than the
Disclosing Party and other than through the prior relationship of the Disclosing
Party and the Receiving Party before the Separation Date; (ii) is or becomes a
matter of public knowledge through no fault of the Receiving Party; (iii) is
rightfully received by the Receiving Party from a third party without a duty of
confidentiality; (iv) is disclosed by the Disclosing Party to a third party
without a duty of confidentiality on such third party; (v) is independently
developed by the Receiving Party; or (vi) is publicly disclosed by the Receiving
Party with the Disclosing Party’s prior written approval.

 

13.2. Confidentiality And Non-Use Obligations. During the Confidentiality Period
(as defined in Section 13.3 below), the Receiving Party shall (i) protect the
Confidential Information of the Disclosing Party by using the same degree of
care, but no less than a reasonable degree of care, to prevent the unauthorized
use, dissemination, or publication of the Confidential Information as Receiving
Party uses to protect its own confidential information of a like nature,
(ii) not use such Confidential Information in violation of any use restriction
herein, and (iii) not disclose such Confidential Information to any third party,
except as expressly permitted under this Agreement or in any other agreements
entered into between the parties in writing, without prior written consent of
the Disclosing Party.

 

13.3. Duration of Confidentiality Obligations. The confidentiality obligations
provided for in this Section 13 shall continue in effect for the following
periods (the “Confidentiality Period”): (i) with respect to Confidential
Information that is not Highly Confidential Information, for a period of five
(5) years following either (A) the Effective Date with respect to Confidential
Information of the Disclosing Party that is known to or in the possession of the
Receiving Party as of the Effective Date or (B) the date of disclosure with
respect to Confidential Information that was or will be disclosed by the
Disclosing Party to the Receiving Party after the Effective Date but before the
expiration of the Disclosure Period (as defined in Subsection 13.1 above); and
(ii) with respect to Highly Confidential Information, in perpetuity. The
obligations set forth in this Section 13 shall survive any termination of this
Agreement.

 

Page 22 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

13.4. Compelled Disclosure. If the Receiving Party or any of its respective
Subsidiaries believes that it will be compelled by a court or other authority of
competent jurisdiction to disclose Confidential Information of the Disclosing
Party, it shall give the Disclosing Party prompt written notice so that the
Disclosing Party may take steps to oppose such disclosure and cooperate with the
Disclosing Party in its attempts to oppose such disclosure. If the Receiving
Party complies with the preceding sentence, it shall not be prohibited from
complying with such requirement to disclose, but shall take all reasonable steps
to make such disclosure subject to a suitable protective order or otherwise to
prevent unrestricted or public disclosure.

 

13.5. No Restriction on Disclosing Party. Nothing in this Section 13 shall
restrict the Disclosing Party from using, disclosing, or disseminating its own
Confidential Information in any way.

 

13.6. Disclaimer of Warranties as to Confidential Information. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ALL CONFIDENTIAL INFORMATION IS PROVIDED ON AN “AS
IS, WHERE IS” BASIS AND THAT NEITHER PARTY NOR ANY OF ITS SUBSIDIARIES HAS MADE
OR WILL MAKE ANY WARRANTY WHATSOEVER, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, ENFORCEABILITY OR NON-INFRINGEMENT.

 

14. NO OTHER RIGHTS

 

Neither party shall have any rights hereunder to any patents or other
intellectual property of the other party, except as specifically set forth
herein. Without limiting the generality of the foregoing, neither party shall
have any rights to use any trademarks of the other party for any purpose in
connection with the Membranes to be manufactured or supplied hereunder.

 

15. DISPUTE RESOLUTION

 

15.1. Discussion of Parties. In the event of a dispute between the parties
arising out of or related to this Agreement (the “Dispute”), a party seeking to
resolve the Dispute shall give written notice to the other party, describing
briefly the nature of the Dispute and its claim and identifying an individual
with authority to settle the Dispute on its behalf. The party receiving such
notice shall have five (5) business days within which to designate, in a written
notice given to the initiating party, an individual with authority to settle the
Dispute on its behalf. Neither of such authorized individuals shall have had
direct substantive involvement in the matters involved in the Dispute. The
authorized individuals shall make such investigation as they deem appropriate
and thereafter promptly (but in no event later than thirty (30) days from the
date of the initiating party’s notice) shall commence discussions concerning
resolution of the Dispute.

 

Page 23 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

15.2. If the Dispute has not been resolved within thirty (30) days from the
commencement of discussions, it shall be submitted to final and binding
arbitration under the then current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), by one (1) arbitrator in Boston, Massachusetts.
Such arbitrator shall be selected by the mutual agreement of the parties or,
failing such agreement, shall be selected according to the aforesaid AAA rules.
The arbitrator will be instructed to prepare and deliver a written, reasoned
opinion stating its decision within thirty (30) days of the completion of the
arbitration. The prevailing party in such arbitration shall be entitled to
expenses, including costs and reasonable attorneys’ and other professional fees,
incurred in connection with the arbitration. The decision of the arbitrator
shall be final and non-appealable and may be enforced in any court of competent
jurisdiction.

 

15.3. Continuity of Service and Performance. Unless otherwise agreed in writing,
the parties will continue to provide service and honor all other commitments
under this Agreement during the course of dispute resolution pursuant to the
provisions of this Section 15 with respect to all matters not subject to such
dispute, controversy or claim.

 

16. GENERAL PROVISIONS

 

16.1. Notices. Any notice or other communication required or permitted to be
given by either party pursuant to the terms of this Agreement shall be in
writing and shall be deemed given if and when delivered by hand or sent by
certified mail, return receipt requested, overnight courier, confirmed telecopy,
or confirmed electronic mail transmission, addressed as follows:

 

If to Millipore:    Millipore Corporation      290 Concord Road      Billerica,
MA 01821      Attn: Vice President, Global Supply Chain      Fax: (978) 715-1385
with a copy to:    Millipore Corporation      290 Concord Road      Billerica,
MA 01821      Attn: General Counsel      Fax: (978) 715-1382 If to Entegris:   
Entegris, Inc.      129 Concord Road      Billerica, MA 01821      Attn: VP
Global Supply Chain      Fax: (978) 436-6739 with a copy to:    Entegris, Inc.  
   129 Concord Road      Billerica, MA 01821      Attn: General Counsel     
Fax: (978) 436-6739

 

Page 24 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

or to such electronic mail address as may be specified by an addressee party to
the other party by one of the other means provided above, or to such other
address, telecopy number or electronic mail address as may be specified by an
addressee party to the other by one of the means provided above.

 

16.2. Force Majeure. The obligations of a party under this Agreement will be
suspended to the extent that it is wholly or partially precluded from complying
with its obligations under this Agreement by force majeure. Force majeure
includes, but is not restricted to, fire, storm, flood, earthquake, explosion,
accident, act of the public enemy, war, rebellion, insurrection, sabotage,
epidemic, quarantine restriction, labor dispute, labor shortage, transportation
embargo or failure or delay in transportation, act of God, act (including laws,
regulations, disapprovals or failure to approve) of any government agency,
whether national, municipal, or otherwise. During the existence of any such
force majeure condition, the affected party shall nevertheless use its best
efforts to remove the cause thereof.

 

16.3. Entire Agreement; Old Agreement. This Agreement, including Exhibits A, B,
and C and Annexes 1 and 2, attached hereto, is the entire agreement between the
parties with respect to the subject matter hereof, and supersedes any prior
negotiations and agreements or understandings and any contemporaneous oral
agreements or understandings with respect to the subject matter hereof. Without
limiting the generality of the foregoing, the Old Agreement shall be deemed
replaced in its entirety by this Agreement as of the Effective Date, provided
that the Old Agreement shall continue to apply to all activities or events that
occurred prior to the Effective Date.

 

16.4. Governing Law. This Agreement shall be construed in accordance with and
all Disputes hereunder shall be governed by the laws of the Commonwealth of
Massachusetts as applied to transactions taking place wholly within
Massachusetts between Massachusetts residents. The Superior Court of Middlesex
County and/or the United States District Court for the District of Massachusetts
shall have jurisdiction and venue over all Disputes between the parties that are
permitted to be brought in a court of law pursuant to Section 15 above.

 

16.5. Counterparts. This Agreement and the Exhibits and Annexes hereto and the
other documents referred to herein, may be executed in counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement.

 

Page 25 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

16.6. Binding Effect; Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. Neither party may
assign this Agreement or any rights or obligations hereunder, without the prior
written consent of the other party, and any such assignment shall be void.
Notwithstanding the foregoing, either party may assign this Agreement and all
(but not less than all) of its rights and obligations hereunder to a purchaser
or transferee of, or other successor to, substantially all of its business.

 

16.7. Severability. If any term or other provision of this Agreement or the
Exhibits or Annexes attached hereto is determined by a court, administrative
agency or arbitrator to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

16.8. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of either party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement or
the Exhibits and Annexes attached hereto are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

16.9. Amendment. No change or amendment will be made to this Agreement or the
Exhibits or Annexes attached hereto except by an instrument in writing signed on
behalf of each of the parties to such agreement.

 

16.10. Authority. Each of the parties hereto represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

 

Page 26 of 27



--------------------------------------------------------------------------------

Amended and Restated Membrane Manufacture and Supply Agreement

Between Millipore Corporation and Entegris, Inc. dated November 30, 2005

 

16.11. Interpretation. The headings contained in this Agreement or in any
Exhibit hereto are for reference purposes only and shall not be conclusive as to
the meaning or interpretation of this Agreement. When a reference is made in
this Agreement to a Section, Exhibit or Annex, such reference shall be to a
Section, Exhibit or Annex of this Agreement unless otherwise indicated.

 

16.12. Exhibits and Annexes. This Agreement includes the following Exhibits and
Annexes, each of which constitutes an integral component part of this Agreement:

 

Exhibit A.

     Membranes Covered by Agreement

Exhibit B

     Lease Terms including Attachment A

Exhibit C

     The Supplement

Annex 1

     Machine Hourly Rates and Support Rates

Annex 2

     Formula for Calculating Machine Usage Hours

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives effective as of the Effective Date.

 

MILLIPORE CORPORATION       ENTEGRIS, INC. By:  

/s/ Peter C. Kershaw

--------------------------------------------------------------------------------

      By:  

/s/ Bertrand Loy

--------------------------------------------------------------------------------

Name:   Peter C. Kershaw       Name:   Bertrand Loy Title:   Corporate Vice
President of Manufacturing       Title:  

Executive Vice President and

Chief Administrative Officer

Date:   November 30, 2005       Date:   November 30, 2005

 

Page 27 of 27